DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 6, 8-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by We et al., (US Pat. 9443824, hereinafter We).

Regarding claim 1, We discloses a semiconductor package (SP), comprising:
a circuit board structure (CBS), comprising a core layer, a first build-up layer on a
first surface of the core layer, and a second build-up layer on a second surface of the core layer opposite to the first surface (see 510, 520 and 570 respectively in Fig. 5L; col. 8, lines 12-28);
a first redistribution layer structure (RDLS – see 530, 524, 536 in Fig. 5C,5D, 5L; col. 8, lines 45-57);
a package structure (PS) over the first RDLS, comprising a plurality of package components (see 502A, 502B, 504 in Fig. 5C; col. 9, lines 52-62); and
a bus die disposed over the first RDLS and a plurality of through vias (TV) disposed there over and surrounding the bus die (see 560; 530, 524, 536 and 546 respectively in Fig. 5G, 5L; col. 9, lines 3-16), encapsulated by a first encapsulant (see conventional insulating dielectric layer 540, 530 in Fig. 5L; col. 8, line 61) between the PS and the first RDLS, wherein the bus die is electrically connected to two of the plurality of package components, and the PS are electrically connected to the first RDLS through the plurality of TVs (see connections between 502A/502B, 564A, 536, 546 in Fig. 5J, 5L)                                       
(Fig. 5C-L).

Regarding claim 6, We discloses the entire claimed structure as applied to claim 1 above, including:
a second RDLS and a plurality of micro-bump contacts (see 540, 539, 546 and conductive interconnects 564A respectively in Fig. 5J-5L; col. 8, line 40- col. 9, line 3; col. 9, line 54) between first encapsulant and the plurality of package components, wherein the second RDLS is disposed between the bus die and the plurality of micro-bumps, and the bus die is electrically connected to the plurality of package components through the second RDLS and the plurality of micro-bumps (see connections between 560, 564A and 546 in Fig. 5L).                                        . 


a first redistribution layer structure (RDLS –see 530, 524, 536 in Fig. 5C,5D, 5L; col. 8, lines 45-57); 
a plurality of connectors  and a die (see vias 546 and 560 respectively in Fig. 5G, 5L; col. 9, lines 3-16) encapsulated by a first encapsulant (see conventional insulating dielectric layer 540, 530 in Fig. 5L; col. 8, line 61), wherein the die is adhered to a surface of the first RDLS (530, 524, 536 in Fig. 5G, 5L; col. 9, lines 3-16); 
a second RDLS (see 540, 539, 546 in Fig. 5J-5L; col. 8, line 40- col. 9, line 3), disposed over the first encapsulant; 
wherein and the first RDLS comprises a first via and a first line integrally formed with the first via and having a larger width than the first via (see 536 and a pad line 524 on the farthest left in Fig. 5E-L; col. 8, lines 38-56), the second RDLS  comprises a second via and a second line integrally formed with the second via and having a larger width than the second via (see 536 and a pad line 524 on the farthest right in Fig. 5E-L; col. 8, lines 38-56), the second via is disposed between the first line and a portion of the second line, and a portion of the first line is disposed between the first via and the second via (see respective 536 and  pad line 524 in Fig. 5L); and 
a package structure, comprising a plurality of package components (see (see 502A, 502B, 504 in Fig. 5C; col. 9, lines 52-62) and disposed over the second RDLS, the die is electrically connected to the package structure through the second RDLS (see connections between 560, 502A/502B, 540, 539, 546; and 
(Fig. 5C).

Regarding claim 9, We discloses the entire claimed structure as applied to claim 8 above, including the die being disposed between and below two of the plurality of package components (see 560 and 502A, 502B respectively in Fig. 5L).

Regarding claim 10, We discloses the entire claimed structure as applied to claim 8 above, including a second encapsulant (504 in Fig. 5L; col. 9, line 61) encapsulating the plurality of package components.

Regarding claim 11, We discloses the entire claimed structure as applied to claim 8 above, including a third RDLS (see 564A, 564B in Fig. 5L; col. 9, line 55) between the plurality of package components and the second RDLS.

Regarding claim 12, We discloses the entire claimed structure as applied to claim 8 above, including the die being electrically connected to the first RDLS through the second RDLS (see connections between 560, 564A/564B, 546 and 536 in Fig. 5).

Regarding claim 13, We discloses the entire claimed structure as applied to claim 8 above, including a circuit board structure (CBS), wherein the first RDLS is disposed 

Regarding claim 21, We discloses the entire claimed structure as applied to claim 8 above, including the second RDLS comprising a conventional dielectric layer (DL), and a sidewall of the DL is substantially flush with a sidewall of a portion of the first encapsulant (see 540 and 530 respectively in Fig. 5L).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over We et al., (US Pat. 9443824, hereinafter We).

Regarding claims 3-5, We Fang teaches substantially the entire claimed structure as applied to claim 1 above, including:
a second encapsulant, wherein the plurality of package components are encapsulated by the second encapsulant (see 504 and 502A/502B respectively in Fig. 5L; col. 9, line 63), the encapsulant comprising a conventional MC to provide the desired SP protection; and 
a sidewall of the second encapsulant is flush with a sidewall of the first encapsulant (see 504 and 540 respectively in Fig. 5L). 
We does not explicitly teach the first encapsulant comprising a molding compound (MC).
	We further teaches the encapsulant (second encapsulant) comprising a conventional MC to provide the desired SP protection (col. 9, line 63). 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first .  

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over We et al., (US Pat. 9443824, hereinafter We) in view of Lin (US Pat. Appln. Pub. 2018/0190581). 

Regarding claim 7, We teaches substantially the entire claimed structure as applied to claim 1 above, including a surface of the bus die being substantially flush with surfaces of the plurality of TVs and the first encapsulant at top surfaces thereof (see 546, 562A/560 and 540 in Fig. 5I-5L), but fail to teach the bus die adhered to the first RDLS through an adhesive layer.
	Lin teaches a die-PS (Fig. 20a) comprising a die being adhered to a RDLS through a conventional adhesive layer (see 84, 330 and 103 respectively in Fig. 20a; para 0053).
	We and Lin are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify We, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the bus die adhered to the first RDLS through an adhesive layer, as taught by Lin, so that the die surface protection can be enhanced in We’s SP.  
14 is rejected under 35 U.S.C. 103 as being unpatentable over We et al., (US Pat. 9443824, hereinafter We) in view of Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang).

Regarding claim 14, We teaches substantially the entire claimed structure as applied to claim 8 above, but fail to teach the die being an integrated voltage regulator die, an integrated passive device die, or a memory die.
	Fang further teaches the dies including conventional memory die (see para 0025).
	We and Fang are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify We, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the die being an integrated voltage regulator die, an integrated passive device die, or a memory die), as taught by Fang, so that the desired electrical performance can be achieved in We’s SP. 

Response to Arguments
7.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811